Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5,7,9,11,15,18-20,22,23,26,27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130031334 A1 (El-Essawy et al.) in view of US 8151088 B1 (Bao et al.).

Regarding claim 1, El-Essawy teaches
A multi-tile processor(Fig 5; par 49), comprising: 
a plurality of processor tiles arranged in a network;(Fig 5:502 "module"; par 49) and 
a plurality of interconnects arranged in a network to couple adjacent ones of the plurality of processor tiles to each other;(Fig 5:504 "frame"; par 49 the frame provides the connections between the modules.) 
wherein at least a first processor tile of the plurality of processor tiles includes a memory to store a software module (Fig 6: 614; par 52 “In order for each node to automatically route super-compute interconnects, routing configuration mechanism 612 within the node initially uses network discovery module 614 to gather network topology from , an execution unit coupled to the memory to execute the software module to contribute to establishment of a signal pathway from the first processor to a second processor tile of the plurality of processor tiles;( Fig 6: 606,608; par 51 “each of nodes 602a, 602b, 602c, and 602n comprise memory 606 and processing devices 608 and each of nodes 602a, 602b, 602c,”) 
wherein the software module, in response to execution, causes the first processor tile to select a third processor tile of the plurality of processor tiles, adjacent to and coupled with the first processor tile by an interconnect, to be a next segment of the signal pathway, based at least in part on a signal pathway selection criterion, and provide a message to the third processor tile to continue following the signal pathway to the second processor tile continuing to the next segment of the signal pathway. (fig 7:712; par 69 " based on the identified neighbors, the routing algorithm identifies an interconnection from each neighbor to the present node as well as a separate interconnection between the neighbors that are present. Second, the routing algorithm identifies a plurality of routing paths, each of which identify a path or connection from the current node to each other node in the data processing system (step 712). ").
However, El-Essawy does not specifically teach arranging the processors on a die or having the intermediate tiles determine the pathway during transit.

A multi-tile processor(col 7 ln 15-17 “For example,  the processor array 10 can include an array of processor tiles 14, each tile including a processor core.”), comprising: 
a plurality of processor tiles disposed on a die(col 1, ln 40-42 “In general, in one aspect, a plurality of processor tiles are provided, each processor tile including a processor core.”); and 
a plurality of interconnects disposed on the die to couple adjacent ones of the plurality of processor tiles to each other(col 3, ln 52-56 “The mesh network has an X-dimension, a Y-dimension, and a Z-dimension, and the mesh network is selectable among six configurations that route data in the order of (X, Y, Z), (X, Z, Y), (Y, X, Z), (Y, Z, X), (Z, X, Y), and (Z, Y, X) dimensions, respectively.”); 
wherein at least a first processor tile of the plurality of processor tiles includes a memory to store a software module, an execution unit coupled to the memory to execute the software module to contribute to establishment of a signal pathway from the first processor to a second processor tile of the plurality of processor tiles(col 4 ln 7-11 “each tile including a processor core, and a routing arbiter to determine a path for routing data through a multi dimensional interconnection network that interconnects the processor cores and enables transfer of data among the processor cores”); 
wherein the software module, in response to execution, causes the first processor tile to selects a third processor tile of the plurality of processor tiles, adjacent to and coupled with the first processor tile by an interconnect in any one of a plurality of directions(fig 9, col 13 61-67 “In order to avoid the congestion between core(3,0) and core( 4,0) as shown in FIG. 1, a packet can be first routed to an intermediate point, e.g., core(3,4), using the dimension  that includes at least a horizontal direction, a vertical direction and a diagonal direction(Col 16 ln 45-47 “In some examples, the network includes paths that extend to diagonal neighbors or to tiles that are multiple rows or columns away.” Fig 13 col 19 ln 52-55 “In alternative implementations, the switching circuitry 224 additionally couples data to and from the four diagonally adjacent tiles having a total of 9 pairs of input/output ports.”), to be a next segment of the signal pathway, based at least in part on a signal pathway selection criterion(col 18 ln 33-35 “The switch 220 also provides a form of routing called "dynamic routing" for communication patterns that are not necessarily known at compile time.”), and provide a message to the third processor tile to continue building the signal pathway to the second processor tile and select another next segment of the signal pathway(col 14 ln 25-27 “The sender does not assemble the full route ahead of time, rather, it is up to the intermediate point to update the packet header.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify El-Essawy to incorporate the dynamic routing and chip structure of Bao.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy -- a need for a solution for the issue of when other selection criteria need to be used in a “dynamic routing” strategy -- with Bao providing a known method to solve a similar problem. Bao provides what is known in the art as “dynamic routing”(col 18 ln 30-50).


The multi-tile processor of claim 1, 
El-Essawy further teaches
wherein one or more of the plurality of processor tiles, or one or more of the plurality of interconnects are faulty.(fig 7; par 71 "The operation depicted in FIG. 7 may be performed at boot time or at the occurrence of an event, such as when a node is added to the data processing system, a node is removed from the data processing system, a switch or a node that is already present in the data processing system fails, or an application specifying a needed routing topology." El-Essawy teaches handling faulty connections and nodes.)

 

Regarding claim 4, El-Essawy and Bao teaches
The multi-tile processor of claim 1,
El-Essawy further teaches
wherein the signal pathway selection criterion comprises a relationship between the first processor tile and remaining ones of the plurality of processor tiles, defined by a distance, or a boundary limit. (fig 7:704,706; par 68"The network discovery module then constructs a system node map that identifies each node Cartesian location showing physical connectivity between neighbors (step 704). The network discovery module then broadcasts the system node map to all of the other nodes within the data processing system (step 706).)

On the other hand, Bao teaches
A multi-tile processor, wherein the selection criterion comprises a relationship between the first processor tile and remaining ones of the plurality of processor tiles, defined by a congestion, a distance, a load balance, a heat energy, or a boundary limit.(col 18 ln 30-50 "The tiles along the route between the source and destination tiles use a predetermined routing approach ( e.g., shortest Manhattan Routing). The number of hops along a route is deterministic but the latency depends on the congestion at each tile along the route. Examples of data traffic that would typically use dynamic routing are memory access traffic ( e.g., to handle a cache miss) or interrupt messages. " the dynamic routing that Bao teaches is well known in the art and can handle the various options to base routing off of, including congestion, distance, load balance, heat energy, and boundary limit.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify El-Essawy to incorporate the selection criterion based on congestion, load balance, or heat energy of Bao.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy -- a need for a solution for the issue of when other selection criteria need to be used in a “dynamic routing” strategy -- with Bao providing a known method to solve a similar problem. Bao provides what is known in the art as “dynamic routing”(col 18 ln 30-50).

Regarding claim 5, El-Essawy and Bao teaches
The multi-tile processor of claim 1, 
El-Essawy further teaches,
wherein the software module is encapsulated and includes an application programming interface (API), and wherein the API includes commands to communicate with the software module.(fig 6:612,618; par 55 "routing configuration mechanism 612 uses switch program module 618 to program switch 610. Switch program module 618 programs switch 610 with a connectivity map that indicates each point-to-point connection" The switch program module handles communicating with the other elements and is equivalent to applicant's API.)

Regarding claim 7, El-Essawy and Bao teaches
The multi-tile processor of claim 1, 
Bao further teaches,
wherein the software module is to post to the third processor tile the message associated with the continued building of the signal pathway to the second processor tile and selection of the next segment of the signal pathway. (col 14 ln 25-27 “The sender does not assemble the full route ahead of time, rather, it is up to the intermediate point to update the packet header.”)

Regarding claim 9, El-Essawy and Bao teaches
The multi-tile processor of claim 1, 
El-Essawy further teaches,
wherein the software module includes a state vector, and encodes the state vector into the message to represent the software module. (par 73 "Upon receiving an update, those neighbors will aggregate all of the new interconnect information into their picture of the network and broadcast it. " connection status is considered to be state information.)

Regarding claim 11, El-Essawy and Bao teaches
The multi-tile processor of claim 1, 
El-Essawy further teaches,
wherein the first processor tile is further associated with a numeric field equivalent to a value of a continuous function discretely sampled at the first processor tile, the numeric field comprises a set of key-value pair, and generated or managed by the software module. (cited par 68 “The network discovery module then constructs a system node map that identifies each node Cartesian location showing physical connectivity between neighbors (step 704). The network discovery module then broadcasts the system node map to all of the other nodes within the data processing system (step 706).”. The examiner interprets location coordinates as a discrete numeric value. Since distance and location continuously changes while traveling (continuous function), sampling the location coordinate of each node is a discrete sample of a continuous function.) 

Regarding claim 15, El-Essawy teaches:
A multi-tile processor(Fig 5; par 49), comprising: 
a plurality of processor tiles arranged in a network;(Fig 5:502 "module"; par 49) 
a plurality of interconnects arranged in a network to couple adjacent ones of the plurality of processor tiles to each other;( Fig 5:504 "frame"; par 49 the frame provides the connections between the modules.) wherein one or more of the plurality of processor tiles, or one or more of the plurality of interconnects are faulty(fig 7; par 71 "The operation depicted in FIG. 7 may be performed at boot time or at the occurrence of an event, such as when a node is added to the data processing system, a node is removed from the data processing system, a switch or a node that is already present in the data processing system fails, or an application specifying a needed routing topology." El-Essawy teaches handling faulty connections and nodes.); and 
a signal pathway between a first processor tile and a second processor tile of the plurality of processor tiles, wherein the signal pathway includes a set of intermediate non-faulty processor tiles and a set of non-faulty interconnects coupling adjacent ones of the first processor tile, the set of intermediate non-faulty processor tiles and the second processor tile, selected from the plurality of processor tiles and the plurality of interconnects, and wherein the included set of intermediate non-faulty processor tiles and the set of non-faulty interconnects are respectively and successively selected by the first processor tile and the set of intermediate non-faulty processor tiles, with the first processor tile and each included intermediate non-faulty processor tile routing though a non-faulty processor tile adjacent to the previous processor tile, and a non-faulty interconnect coupling the previous processor tile to the adjacent non-faulty processor tile continuing to the next segment of the signal pathway. (fig 7:712; par 69 " based on the identified neighbors, the routing algorithm identifies an interconnection from each neighbor to the present node as well as a separate 
However, El-Essawy does not specifically teach arranging the processors on a die or having the intermediate tiles determine/select the pathway during transit.
On the other hand, Bao teaches,
A multi-tile processor(col 7 ln 15-17 “For example,  the processor array 10 can include an array of processor tiles 14, each tile including a processor core.”), comprising: 
a plurality of processor tiles disposed on a die(col 1, ln 40-42 “In general, in one aspect, a plurality of processor tiles are provided, each processor tile including a processor core.”); 
a plurality of interconnects disposed on the die to couple adjacent ones of the plurality of processor tiles to each other(col 3, ln 52-56 “The mesh network has an X-dimension, a Y-dimension, and a Z-dimension, and the mesh network is selectable among six configurations that route data in the order of (X, Y, Z), (X, Z, Y), (Y, X, Z), (Y, Z, X), (Z, X, Y), and (Z, Y, X) dimensions, respectively.”); 
wherein one or more of the plurality of processor tiles, or one or more of the plurality of interconnects are faulty(col 15 ln 3-5 “Using the intermediate point approach described above can avoid network congestion and provide fault tolerance--the routing scheme works even if a certain link is down.”); and 
a signal pathway between a first processor tile and a second processor tile of the plurality of processor tiles, wherein the signal pathway includes a set of intermediate non-faulty processor tiles and a set of non-faulty interconnects coupling adjacent ones of the first processor tile, the set of intermediate non-faulty processor tiles and the second processor tile, selected from the plurality of processor tiles and the plurality of interconnects, (col 18 ln 33-35 “The switch 220 also provides a form of routing called "dynamic routing" for communication patterns that are not necessarily known at compile time.”) and wherein the included set of intermediate non-faulty processor tiles and the set of non-faulty interconnects are respectively and successively selected by the first processor tile and the set of intermediate non-faulty processor tiles, with the first processor tile and each included intermediate non-faulty processor tile selecting a non-faulty processor tile adjacent to the selecting processor tile, and a non-faulty interconnect in any one of a plurality of directions(fig 9, col 13 61-67 “In order to avoid the congestion between core(3,0) and core( 4,0) as shown in FIG. 1, a packet can be first routed to an intermediate point, e.g., core(3,4), using the dimension ordered routing. Because core(3,4) is not the final destination, a bit in the packet header can be used to indicate that additional header is to be looked up in order to route the packet to the final destination.”) that includes at least a horizontal direction, a vertical direction and a diagonal direction(Col 16 ln 45-47 “In some examples, the network includes paths that extend to diagonal neighbors or to tiles that are multiple rows or columns away.” Fig 13 col 19 ln 52-55 “In alternative implementations, the switching circuitry 224 additionally couples data to and from the four diagonally adjacent tiles having a total of 9 pairs of input/output ports.”), coupling the selecting processor tile to the adjacent non-faulty processor tile being selected to constitute a next segment of the signal pathway. (col 14 ln 25-27 “The sender does not assemble the full route ahead of time, rather, it is up to the intermediate point to update the packet header.”)

One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy -- a need for a solution for the issue of when other selection criteria need to be used in a “dynamic routing” strategy -- with Bao providing a known method to solve a similar problem. Bao provides what is known in the art as “dynamic routing”(col 18 ln 30-50).

Regarding claim 18, El-Essawy and Bao teaches
The multi-tile processor of claim 15, 
El-Essawy further teaches,
wherein the signal pathway between the first processor tile and the second processor tile is a shortest path between the first processor tile and the second processor tile based on a signal pathway selection criterion applied to the plurality of processor tiles. (fig 7:704,706; par 68"The network discovery module then constructs a system node map that identifies each node Cartesian location showing physical connectivity between neighbors (step 704). The network discovery module then broadcasts the system node map to all of the other nodes within the data processing system (step 706)." One of ordinary skill in the art would be able to find the shortest path given the Cartesian locations of each node in the system through shortest Manhattan routing, for example as referenced by Bao in (col 18 ln 40-42))

Regarding claim 19, El-Essawy and Bao teaches
The multi-tile processor of claim 15, 
El-Essawy further teaches,
wherein the second processor tile includes a memory having a software module to traverse the signal pathway in a reverse order from the second processor tile to the first processor tile, and further configure or cause to be configured, the second processor tile, each included intermediate processor tile of the signal pathway, and the first processor tile. (fig 7:712; par 69 "the routing algorithm identifies a plurality of routing paths, each of which identify a path or connection from the current node to each other node in the data processing system (step 712)." Assuming that all connections are 2 way connections, any route is implicitly reversible and would be an obvious candidate for return calls to one of ordinary skill in the art.)

Regarding claim 20, El-Essawy and Bao teaches
The multi-tile processor of claim 15, 
El-Essawy further teaches,
wherein the plurality of processor tiles includes about 500 processor tiles to about 70,000 processor tiles. (par 16 "As stated previously, current systems require custom interconnect wiring within each compute node based on a location of the compute node within the Performance Computing (HPC) system. The illustrative embodiments address this limitation to maintain an optimal system performance while maintaining a modular design that uses identical system compute nodes. " El-Essawy teaches a system based in an HPC. HPC systems are understood to include a large number of processor tiles, equivalent to applicant's 500-70,000 processor tiles.)

Regarding claim 22, El-Essawy teaches
A method for configuring a signal pathway on an integrated network, comprising: 
selecting, by a first processor tile, a processor tile adjacent to the first processor tile  to be a next segment of the signal pathway to a second processor tile, the adjacent, first and second processor tiles being members of the network; (Fig 6: 614; par 52 “In order for each node to automatically route super-compute interconnects, routing configuration mechanism 612 within the node initially uses network discovery module 614 to gather network topology from neighboring nodes in data processing system 600. Upon receiving each network topology, network discovery module 614 aggregates the network topology with all other received network topologies in order to form its own comprehensive network topology as well as identify its immediate neighbors, such as those shown in coupling view 604.”)
receiving subsequently, from the adjacent processor tile, by the first processor tile, a confirmation that all intermediate processor tiles of all subsequent segments of the signal pathway to the second processor tile have been respectively and successively selected by the first processor, the subsequent intermediate processor tiles being members of the network; ( fig 7:704,706; par 68"The network discovery module then constructs a system node map that identifies each node Cartesian location showing physical connectivity between neighbors (step 704). The network discovery module then broadcasts the system node map to all of the other nodes within the data processing system (step 706). ") and 
configuring, by the first processor tile, in response to the receipt of the confirmation, internal circuitry of the first processor tile, to enable the first processor tile to participate in routing signal from the first processor tile to the second processor tile using the signal pathway.( fig 7:712; par 69 " based on the identified neighbors, the routing algorithm identifies an interconnection from each neighbor to the present node as well as a separate interconnection between the neighbors that are present. Second, the routing algorithm identifies a plurality of routing paths, each of which identify a path or connection from the current node to each other node in the data processing system (step 712).”)
However, El-Essawy does not specifically teach arranging the processors on a die or having the intermediate tiles determine/select the pathway during transit.
On the other hand, Bao teaches,
A method for configuring a signal pathway on an integrated circuit (IC) die(col 7 ln 15-17 “For example,  the processor array 10 can include an array of processor tiles 14, each tile including a processor core.”), comprising: 
selecting, by a first processor tile, a processor tile adjacent to the first processor tile(col 3, ln 52-56 “The mesh network has an X-dimension, a Y-dimension, and a Z-dimension, and the mesh network is selectable among six configurations that route data in the order of (X, Y, Z), (X, Z, Y), (Y, X, Z), (Y, Z, X), (Z, X, Y), and (Z, Y, X) dimensions, respectively.”) in any one of a plurality of directions(fig 9, col 13 61-67 “In order to avoid the congestion between core(3,0) and core( 4,0) as shown in FIG. 1, a packet can be first routed to an intermediate point, e.g., core(3,4), using the dimension ordered routing. Because core(3,4) is not the final destination, a bit in the packet header can be used to indicate that additional header is to be looked up in order to route the packet to the final destination.”) that includes at least a horizontal direction, a vertical direction and a diagonal direction(Col 16 ln 45-47 “In some examples, the diagonal neighbors or to tiles that are multiple rows or columns away.” Fig 13 col 19 ln 52-55 “In alternative implementations, the switching circuitry 224 additionally couples data to and from the four diagonally adjacent tiles having a total of 9 pairs of input/output ports.”), to be a next segment of the signal pathway to a second processor tile(col 14 ln 25-27 “The sender does not assemble the full route ahead of time, rather, it is up to the intermediate point to update the packet header.”), the adjacent, first and second processor tiles being members of the IC die(col 3, ln 52-56); 
receiving subsequently, from the adjacent processor tile, by the first processor tile, a confirmation(col 14 ln 28-35 “For each node along the route, if the current node matches the intermediate node in the header, and the intermediate node is the same as the destination node in the header, then the final destination is reached. If the current node matches the intermediate node in the header, and the intermediate node is not the same as the destination node, then the current node will update the intermediate node in the header to be the next intermediate point.”) that all intermediate processor tiles of all subsequent segments of the signal pathway to the second processor tile have been respectively and successively selected by the subsequent intermediate processor tiles(col 18 ln 33-35 “The switch 220 also provides a form of routing called "dynamic routing" for communication patterns that are not necessarily known at compile time.”), the subsequent intermediate processor tiles being members of the IC die(col 3, ln 52-56);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify El-Essawy to incorporate the dynamic routing and chip structure of Bao.


Regarding claim 23, El-Essawy and Bao teaches
The method of claim 22, 
El-Essawy further teaches,
wherein the first processor tile includes a first software module, to select the adjacent processor tile of the first processor tile, based on a signal pathway selection criterion, and a second software module for configuring the internal circuitry of the first processor tile.( fig 7:712; par 69 " based on the identified neighbors, the routing algorithm identifies an interconnection from each neighbor to the present node as well as a separate interconnection between the neighbors that are present. Second, the routing algorithm identifies a plurality of routing paths, each of which identify a path or connection from the current node to each other node in the data processing system (step 712). " fig 6:612,618; par 55 "routing configuration mechanism 612 uses switch program module 618 to program switch 610. Switch program module 618 programs switch 610 with a connectivity map that indicates each point-to-point connection ". The routing configuration mechanism is equivalent to applicant’s second software for configuring.)

Regarding claim 26, El-Essawy and Bao teaches
The multi-tile processor of claim 1, 
El-Essawy further teaches
wherein the software module is to post the message in a bulletin board in the third processor tile, or store the message in a bulletin board in the first processor tile for the third processor tile to read(Fig 6: 614; par 52 “In order for each node to automatically route super-compute interconnects, routing configuration mechanism 612 within the node initially uses network discovery module 614 to gather network topology from neighboring nodes in data processing system 600. Upon receiving each network topology, network discovery module 614 aggregates the network topology with all other received network topologies in order to form its own comprehensive network topology as well as identify its immediate neighbors, such as those shown in coupling view 604.” El-Essawy storing broadcasts from other nodes is equivalent to reading bulletin boards).

Regarding claim 27, El-Essawy and Bao teaches
The multi-tile processor of claim 1, 
Bao further teaches,
wherein the third processor tile selects a fourth processor tile of the plurality of processor tiles, adjacent to and coupled with the third processor tile by another interconnect, to be the other next segment of the signal pathway to continue to build the signal pathway to the second processor tile. (col 14 ln 25-27 “The sender does not assemble the full route ahead of time, rather, it is up to the intermediate point to update the packet header.”)

3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130031334 A1 (El-Essawy et al.) and US 8151088 B1 (Bao et al.) in view of US 20070220522 A1 (Coene) 
Regarding claim 3, El-Essawy and Bao teaches
The multi-tile processor of claim 1, 
El-Essawy further teaches
wherein the signal pathway selection criterion is based on a governing equation for a physical system having multiple elements, and one of the multiple elements of the physical system corresponds to the first processor tile. (fig 7:712; par 69 “That is, based on the identified neighbors, the routing algorithm identifies an interconnection from each neighbor to the present node as well as a separate interconnection between the neighbors that are present. Second, the routing algorithm identifies a plurality of routing paths, each of which identify a path or connection from the current node to each other node in the data processing system (step 712).”)
However, neither El-Essawy nor Bao specifically teaches mass-spring force-directed graphs being used to reach a routing network steady state.
On the other hand, Coene teaches 
 wherein the signal pathway selection criterion is based on a governing equation for a physical system model having multiple mass elements(fig 8A,8B; par 117 "The force-directed algorithm is based on Hooke's law. According to Hooke's law, the force in a spring as proportional to the amount of compression or stretching that is applied to it. FIGS. 8a and 8b illustrate an application of Hooke's law, whereby modules B, C, D, and E exert a force on module A." par 118 "The force-directed method can model the "forces" exerted by modules , and one of the multiple mass elements of the physical system model corresponds to the first processor tile.(fig 8A,8B; Par 120 “The most promising module can be one that has the highest total force F, or lies on a critical, or congested, path.” )
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify El-Essawy and Bao to incorporate the The force-directed algorithm of Coene.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy and Bao -- a need for a solution for the issue of what routing algorithm to use to for routing(Coene par 8) -- with Coene providing a known method to solve a similar problem Coene provides “a method of reconfiguring a coarse-grain programmable array, the method comprising providing a mapper, the mapper configured to provide a set of instructions to the programmable array, selecting an optimization method for reconfiguring the array, providing the optimization method to the mapper, executing the optimization method to determine a new configuration for the programmable array, and reconfiguring the programmable array.”(Coene par 14)

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over US 20130031334 A1 (El-Essawy et al.) and US 8151088 B1 (Bao et al.) in view of  US 20190057060 A1 (Nicol et al.) 
Regarding claim 6, El-Essawy and Bao teaches
The multi-tile processor of claim 1, 

wherein the software module includes a set of rules, wherein a rule includes information for an operation to post a local message, information for an operation to update a hop count of the signal pathway, information for a numerical calculation, or information for an operation to estimate a distance. (fig 7:704,706; par 68"The network discovery module then constructs a system node map that identifies each node Cartesian location showing physical connectivity between neighbors (step 704). The network discovery module then broadcasts the system node map to all of the other nodes within the data processing system (step 706). " El-Essawy broadcasting their data to all other nodes is equivalent to posting on a local public bulletin board. Cartesian location is equivalent to numerical calculation, hop count, and distance estimation.)
However, neither El-Essawy nor Bao teach information for an idling operation. 
On the other hand, Nicol teaches idling operations. Nicol teaches,  
A multi-cluster system, designed for data routing within a reconfigurable computing environment(fig 1; par 27 “Techniques are disclosed for data routing within a reconfigurable computing environment.”), wherein the software module includes a set of rules, wherein a rule includes information for an idling operation(fig 1:148; par 34 “In embodiments, one or more portions of the second set of clusters are placed into a sleep state 148. Similarly, one or more portions of the first set of clusters can be placed into a sleep state. In embodiments, sections of the first set of clusters can remain active while the other sections are in a sleep state.”) 

One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy/Bao -- a need for a solution for how to route and manage a large amount of processors with Nicol providing a known method to solve a similar problem. Nicol provides “Techniques are disclosed for data routing within a reconfigurable computing environment.”( Nicol par 27)

Claim 8,10,12,16,17,21,24,25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130031334 A1 (El-Essawy et al.) and US 8151088 B1 (Bao et al.) in view of US 20110307734 A1 (Boesen et al.) 

Regarding claim 8, El-Essawy and Bao teaches,
The multi-tile processor of claim 7, 
Boesen further teaches
wherein the message includes a payload having data or code generated by the software module based on an atomic function, and wherein the atomic function includes a parameter, an equation, or a single operation. (fig 7: 703,704,705 par 206,207 "In step 703 this code is send to at least one cell in the platform. In step 704 the DNA code is received by a cell and the DNA code is analyzed by the cell to determine which function of the DNA the respective cell shall express and which cell(s) it shall provide its output to based on a cell ID. In step 705 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify El-Essawy/Bao to incorporate the replication strategies of Boesen.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy/Bao -- a need for a solution for the issue of self-maintenance when nodes die -- with Boesen providing a known method to solve a similar problem. Boesen provides “a plurality of hardware units defined as cells adapted to be programmed to provide self-organization and self-maintenance of the system by means of implementing a program expressed in a programming language defined as a DNA language.”(Boesen par 16)

Regarding claim 10, El-Essawy and Bao teaches 
The multi-tile processor of claim 1,
However, neither El-Essawy nor Bao teach having multiple software modules running on a single node.
On the other hand, Boesen teaches 
A multi-tile processor, wherein the software module is a first software module; wherein the first processor tile includes multiple software modules, the first software module being one of the multiple software modules, wherein the first processor tile further includes a virtual software module to interleave execution of the multiple software modules by time-shared processing on the execution unit. (fig 7: 703,704,705 par 206,207 "In step 703 this code is send to at least one cell in the platform. In step 704 the DNA code is received by a cell and the DNA code is analyzed by the cell to determine which function of the DNA the respective cell shall express and which cell(s) it shall provide its output to based on a cell ID. In step 705 the system examines whether the DNA is received by a sufficient number of cells." Par 69 “In some embodiments a DNA optimization program provides a placement decision concerning where in the DNA code a random access memory (RAM) function is arranged.” Since there are multiple copies of DNA in every cell, the cell can decide which DNA to follow at any given moment, like for example, when the current cell DNA is idle or dead)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify El-Essawy/Bao to incorporate the replication strategies of Boesen.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy/Bao -- a need for a solution for the issue of self-maintenance when nodes die -- with Boesen providing a known method to solve a similar problem. Boesen provides “a plurality of hardware units defined as cells adapted to be programmed to provide self-organization and self-maintenance of the system by means of implementing a program expressed in a programming language defined as a DNA language.”(Boesen par 16)

Regarding claim 12, El-Essawy and Bao teaches
The multi-tile processor of claim 1, 

On the other hand, Boesen teaches
A The multi-tile processor, wherein the software module is to further detect the third processor tile as not have a copy of the software module, and wherein on detection, the software module clones a copy of itself to be placed into the third processor tile.( fig 7:707; par 210 "In step 707 DNA is send, by following a distribution pattern, to a cell which have not already received the DNA, if a sufficient number of cells had not received the DNA. ")
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify El-Essawy/Bao to incorporate the replication strategies of Boesen.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy/Bao -- a need for a solution for the issue of self-maintenance when nodes die -- with Boesen providing a known method to solve a similar problem. Boesen provides “a plurality of hardware units defined as cells adapted to be programmed to provide self-organization and self-maintenance of the system by means of implementing a program expressed in a programming language defined as a DNA language.”(Boesen par 16)


Regarding claim 16, El-Essawy and Bao teaches
The multi-tile processor of claim 15, wherein the first processor tile includes a memory having a first software module inserted by an external agency, a numeric field, and a bulletin board, and wherein the numeric field includes an initial hop count when the first software module is inserted into the first processor tile(fig 7:704,706; par 68"The network discovery module then constructs a system node map that identifies each node Cartesian location showing physical connectivity between neighbors (step 704). The network discovery module then broadcasts the system node map to all of the other nodes within the data processing system (step 706). " El-Essawy broadcasting their data to all other nodes is equivalent to posting on a local public bulletin board. Cartesian location is equivalent to, hop count, and distance estimation.) 
However, El-Essawy does not teach replication strategies. 
On the other hand, Boesen teaches replication strategies.
Boesesn teaches 
A multi-tile processor, wherein the first processor tile includes a memory having a first   software module inserted by an external agency, a numeric field, and a bulletin board, and wherein the numeric field includes an initial hop count when the first software module is inserted into the first processor tile, and the first processor tile is to clone a copy of the first   software module for an adjacent processor tile through the bulletin board.( fig 7:707; par 210 "In step 707 DNA is send, by following a distribution pattern, to a cell which have not already received the DNA, if a sufficient number of cells had not received the DNA. ")
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify El-Essawy/Bao to incorporate the replication strategies of Boesen.


Regarding claim 17, El-Essawy, Bao and Boesen teaches
The multi-tile processor of claim 16, 
El-Essawy further teaches
wherein each included intermediate non-faulty processor tile of the signal pathway includes a cloned copy of the first software module to select the non-faulty processor tile adjacent to the each included intermediate non-faulty processor tile and the non-faulty interconnect coupling the selecting included intermediate non-faulty processor tile to the adjacent non-faulty processor tile, based on a selection criterion of the signal pathway. (fig 7:704,706; par 68"The network discovery module then constructs a system node map that identifies each node Cartesian location showing physical connectivity between neighbors (step 704). The network discovery module then broadcasts the system node map to all of the other nodes within the data processing system (step 706)." fig 7:712; par 69 " based on the identified neighbors, the routing algorithm identifies an interconnection from each neighbor to the present node as well as a separate interconnection between the neighbors that are present. Second, the routing algorithm identifies a plurality of routing paths, each of which identify a 

Regarding claim 21, El-Essawy and Bao teaches
The multi-tile processor of claim 15, 
El-Essawy further teaches,
wherein the one or more faulty processor tiles or the one or more faulty interconnects exist. (fig 7:712; par 69 " based on the identified neighbors, the routing algorithm identifies an interconnection from each neighbor to the present node as well as a separate interconnection between the neighbors that are present. Second, the routing algorithm identifies a plurality of routing paths, each of which identify a path or connection from the current node to each other node in the data processing system (step 712). ")
However, El-Essawy does not specifically teach the scale of the faults.
On the other hand, Boesen teaches an acceptable scale of faulty tiles and interconnects.
The multi-tile processor of claim 15, wherein the one or more faulty processor tiles or the one or more faulty interconnects amount to about 4%-20% of the plurality of processor tiles or 4%-20% of the plurality of interconnects. (par 24 "Thus it is an advantage that in the present system, only the faulty cell will be replaced with a spare cell, and there may occur as many faults are there are spare cells, i.e. the number of spare columns is of no importance." given enough spare cells, Bosen teaches a system that can handle faulty interconnects rates of %4 - %20.)

One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy -- a need for a solution for the issue of self-maintenance when nodes die -- with Boesen providing a known method to solve a similar problem. Boesen provides “a plurality of hardware units defined as cells adapted to be programmed to provide self-organization and self-maintenance of the system by means of implementing a program expressed in a programming language defined as a DNA language.”(Boesen par 16)

Regarding claim 24, El-Essawy and Bao teaches
The method of claim 23, 
El-Essawy furher teaches
wherein the first processor tile further includes a third software module to receive from the adjacent processor tile, by the first processor tile, the confirmation that all intermediate processor tiles of all subsequent segments of the signal pathway to the second processor tile have been selected respectively and successively(par 69 “Second, the routing algorithm identifies a plurality of routing paths, each of which identify a path or connection from the current node to each other node in the data processing system (step 712). That is, once each routing algorithm in each node has established its various interconnections, the routing algorithm will be able to identify a direct path from the present node to each other ;
wherein the third software module is received from the adjacent processor tile, and a cloned copy of a network map originated from the second processor tile(par 73 “Upon receiving an update, those neighbors will aggregate all of the new interconnect information into their picture of the network and broadcast it. This querying and broadcasting iterates until the node receives no new interconnect information from two subsequent iterations, thus realizing convergence. All nodes have the ability to run the deterministic routing algorithm on the network representation they have and program their own switch accordingly.”). 
However, although El-Essawy teaches distributing routing information over multiple iterations, El-Essawy does not specifically teach cloning a software module. 
On the other hand, Boesen teaches replication strategies, Boesen teaches 
wherein the first processor tile further includes a third software module, to receive from the adjacent processor tile, by the first processor tile, the confirmation that all intermediate processor tiles of all subsequent segments of the signal pathway to the second processor tile have been selected respectively and successively(par 30 “Since there may be many paths between two nodes in the platform, there will most likely always be a different path between two nodes in the system, if one of the paths has been destroyed due to a faulty cell or wire. Thus the dynamic communication can occur due to the many wires, which connect nodes, whereby the communication flow can find an alternative path, if a wire on one of the paths is broken.”); wherein the third software module is received from the adjacent processor tile, and a cloned copy of a software module originated from the second processor tile.(fig 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify El-Essawy/Bao to incorporate the replication strategies of Boesen.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy/Bao -- a need for a solution for the issue of self-maintenance when nodes die -- with Boesen providing a known method to solve a similar problem. Boesen provides “a plurality of hardware units defined as cells adapted to be programmed to provide self-organization and self-maintenance of the system by means of implementing a program expressed in a programming language defined as a DNA language.”(Boesen par 16)

Regarding claim 25, El-Essawy, Bao and Boesen teaches
The method of claim 24, 
Boesen further teaches
wherein the software module originated from the second processor tile is successively cloned to the intermediate processor tiles, and the software module is further cloned as needed, via successive cloning along the signal pathway following a reversed order from the second processor tile to the first processor tile.(fig 7:707; par 210 "In step 707 DNA is send, by following a distribution pattern, to a cell which have not already received the DNA, if a sufficient number of cells had not received the DNA." Although Boesen does not specifically teach a reversed order, Boesen does teach handling deaths of neighbors in fig 7:802; par 213 
However, Boesen does not specifically teach cloning a third software module.
On the other hand, El-Essawy teaches,
wherein the software module originated from the second processor tile is successively cloned to the intermediate processor tiles(par 73 "Each node then aggregates the received information into a single view including its own interconnections then broadcasts that update to its neighbors.), and is further cloned to be the third network information of the first processor tile, via successive cloning along the signal pathway following a reversed order from the second processor tile to the first processor tile.(par 73 "Upon receiving an update, those neighbors will aggregate all of the new interconnect information into their picture of the network and broadcast it. This querying and broadcasting iterates until the node receives no new interconnect information from two subsequent iterations, thus realizing convergence. " El-Essawy's two subsequent iterations are equivalent to the second and third software modules.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify El-Essawy and Bao to incorporate the software module replication of Boesen.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of El-Essawy and Bao -- a need for a solution for the issue of distributing detailed routing information -- with Boesen providing a known method to solve a similar problem. Boesen provides “a plurality of hardware units defined as cells adapted to be programmed to provide self-organization and self-maintenance of the system by means 
 

Response to Arguments
Applicant's arguments to independent claims 1,15,22, see remarks page 9-11 filed 10/01/2020 have been fully considered but they are not persuasive. 
With respect to the independent claims, the applicant has argued that Bao does not teach the limitation “causes the first processor tile to select a third processor tile of the plurality of processor tiles, adjacent to and coupled with the first processor tile by an interconnect in any one of a plurality of directions that includes at least a horizontal direction, a vertical direction and a diagonal direction, to be a next segment of the signal pathway, based at least in part on a signal pathway selection criterion.”. In summary, applicant explains that Bao teaches an inflexible algorithm that always picks a pre-determined direction(Manhattan routing), and that El-Essawy does not let intermediate tiles determine the pathway during transit. The examiner respectfully disagrees. Although Bao’s routing example used Manhattan routing, Bao is still able to pick different directions based on congestion conditions. Bao teaches, in the cited fig 9, col 13 61-67 “In order to avoid the congestion between core(3,0) and core( 4,0) as shown in FIG. 1, a packet can be first routed to an intermediate point, e.g., core(3,4), using the dimension ordered routing. Because core(3,4) is not the final destination, a bit in the packet header can be used to indicate that additional header is to be looked up in 
With respect to the independent claims, the applicant has further argued that Bao does not teach limitation “in any one of a plurality of directions that includes at least a horizontal direction, a vertical direction and a diagonal direction, to be a next segment of the signal pathway”. The examiner respectfully disagrees. Bao teaches, in the cited Col 16 ln 45-47 “In some examples, the network includes paths that extend to diagonal neighbors or to tiles that are multiple rows or columns away.” And Fig 13 col 19 ln 52-55 “In alternative implementations, the switching circuitry 224 additionally couples data to and from the four diagonally adjacent tiles having a total of 9 pairs of input/output ports.”. The examiner interprets this as including a diagonal direction. 
Applicant’s arguments, see remarks page 11 , filed 10/01/2020, with respect to the rejection(s) of claim(s) 3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of El-Essawy, Bao, and Coene.
Applicant’s arguments, see remarks page 12 , filed 10/01/2020, with respect to the rejection(s) of claim(s) 6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of El-Essawy, Bao, and Nicol .
With respect to claim 11, the applicant has argued that El-Essawy and Bao does not teach limitation “wherein the first processor tile is further associated with a numeric field equivalent to a value of a continuous function discretely sampled at the first processor tile,”. 
With respect to claim 25, the applicant has argued that El-Essawy, Bao, and Boesen does not teach limitation “wherein the third software module is received from the adjacent processor tile, and a cloned copy of a software module originated from the second processor tile.”, explaining that El-Essawy, Bao, and Boesen is missing the third software module. The examiner respectfully disagrees. El-Essawy teaches, in the cited par 73 "Upon receiving an update, those neighbors will aggregate all of the new interconnect information into their picture of the network and broadcast it. This querying and broadcasting iterates until the node receives no new interconnect information from two subsequent iterations, thus realizing convergence. ". The examiner interprets El-Essawy's two subsequent iterations are equivalent to the second and third software modules. 
 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160006655 A1 – Hyoudou – also stores and processes like a bulletin board
US 20150312378 A1 – Yang – specifically uses a bulletin board to communicate routing information
NPL - Mange - Towards Robust Integrated Circuits The Embroyonics Approach - IEEE Vol 88, No 4 April 2000 – classic biology inspired self-maintaining framework that Boesen is based off of.
US 20140149992 A1 – Zimmer – uses a mailbox system with a shared memory, works similarly to applicant’s bulletin board system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113